BAKER, Judge,
dissenting.
I respectfully dissent from the majority opinion. As the majority noted, the only changed cireumstances at issue are Katharine's income and her bi-polar disorder. The evidence established that Katharine had earned more than $17,000 in 2008 and was expected to earn more than $19,000 in 2004. But the evidence also showed that Katharine had also lost her full-time jobs at Ivy Tech and St. Vincent Clay Hospital for her errors in judgment and patient care mistakes, and she had been unable to maintain anything other than part-time employment since that time. The evidence also demonstrated that Katharine's depression, suicide attempts, and hospitalizations for her bi-polar disorder had decreased since her divorce. But her psychiatrist testified that Katharine has never been on an even keel.
This is, admittedly, a very close call for a trial court to make. While we may not have made the same decision were we sitting on the trial bench, our standard of review requires us to defer to the trial court unless its decision is clearly against the logic and effect of the facts and circumstances before it or the reasonable inferences drawn therefrom. Lowes v. Lowes, 650 N.E.2d 1171, 1174 (Ind.Ct.App.1995). The trial court did the best it could with the facts and inferences before it by continuing Katharine's maintenance payments for five months so that she could prepare herself for the change. I cannot say that the trial court abused its discretion in doing so, and I vote to affirm its judgment.